Citation Nr: 1017530	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-24 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Andre. A. Norwood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to June 
1983. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board by videoconference 
from the RO in March 2010.  A transcript of the hearing is 
associated with the claims file. 


FINDINGS OF FACT

1.  In November 2005, the Board denied a petition to reopen a 
final disallowed claim for service connection for an acquired 
psychiatric disorder.  The Veteran did not appeal or request 
reconsideration, and the decision is final.  

2.  Since November 2005, new evidence received is cumulative 
in substance and not material to the reason for the previous 
denial and does not raise a reasonable possibility of 
substantiating a claim for service connection for an acquired 
psychiatric disorder.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
final disallowed claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In April 2006, the RO provided a notice that met these 
requirements.  The notice advised the Veteran of the reason 
for the previous denial of his claim, the requirements for 
new and material evidence to reopen the claim, and of the 
type of evidence necessary to substantiate a claim for 
service connection.  The notice also informed the appellant 
of his and VA's respective responsibilities to obtain 
evidence should the claim be reopened.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.
  
The Veteran served in the U.S. Army as a medical specialist.  
He contends that his acquired psychiatric disorder first 
manifested in service, or alternatively, manifested within 
the one year presumptive period following discharge from 
service. 

Service treatment records showed that the Veteran sought 
treatment in December 1981, March 1982, and April 1982 for 
chronic headaches and "twitching."  The examiner noted the 
Veteran's concern that he had a brain tumor and that the 
Veteran refused a psychiatric evaluation.  In April and May 
1983, two different clinicians performed mental health 
evaluations and noted no psychiatric disorders.  The second 
clinician recommended that the Veteran be discharged for 
unsuitability.  The Veteran did not note any psychiatric 
symptoms on January 1983 and May 1983 medical history 
questionnaires, and the examining physician noted no 
psychiatric abnormalities on the associated May 1983 
administrative discharge physical examination.  Service 
personnel records showed that the Veteran was discharged 
prior to the end of his enlistment.  There is no indication 
that the discharge was for a medical disability.  

Private medical records showed that the Veteran had received 
inpatient psychiatric treatment at a private facility in 
Virginia from July 1985 to October 1985.  The attending 
psychiatrist noted that the Veteran's reports of a history of 
violent behavior prior to and during service including that 
he had been discharged from the Army for fighting with a 
sergeant.  The psychiatrist noted that the Veteran had been 
committed to a state mental health treatment facility in 
March 1985 after displaying violent behavior toward family 
members.  The psychiatrist noted that his clinical 
observations and the Veteran's response to medication did not 
show a clear picture but that further medication and follow 
up care was necessary.  The physician diagnosed atypical 
psychoses.   

In August 1987, a VA psychiatrist also noted the Veteran's 
reports of a history of violent behavior, incarceration, and 
substance abuse.  The psychiatric noted no mood or psychotic 
disorder and diagnosed a personality disorder.  

In November 1987, the RO denied service connection for an 
acquired psychiatric disorder because the diagnosed disorder 
was a personality disorder and because it was not shown to 
have manifested in service or within one year of discharge 
from service.  
  
In a May 1988 petition to reopen the claim, the Veteran 
indicated that his first psychiatric treatment after service 
was in 1985 at the private facility noted above.  In August 
1988, the Veteran received VA inpatient psychiatric treatment 
for five days.  The attending physician noted that the 
Veteran had been hospitalized on four previous occasions with 
a diagnosis of schizophrenia but did not note the source of 
the information or the dates and places of treatment.  The 
Veteran was unable to remember the name of his therapist.  
The physician noted the Veteran's continued violent behavior 
toward his family, incarceration, chronic unemployment, and 
symptoms of paranoid ideation and delusions.  The physician 
diagnosed paranoid schizophrenia.  

In February 1990, the RO denied service connection for a 
psychiatric disorder because the diagnosed disorder was not 
shown to have manifested in service or within the presumptive 
period after service.  The Veteran expressed timely 
disagreement.  On appeal, the Board remanded the claim for 
additional development.  Records of psychiatric treatment at 
another private facility in New Jersey were obtained.  The 
attending psychiatrist noted that the Veteran's first 
hospitalization was in 1985 and that he had been treating the 
Veteran since 1987.  The attending physician diagnosed 
schizophrenia but noted no history of treatment or events in 
service, and did not comment on any relationship of the 
disorder to service.  

In January 1993, the Board reviewed the evidence noted above 
and concluded that the RO decision in November 1987 was final 
and that new and material evidence had not been received to 
reopen the claim.  Evidence received since the final decision 
was cumulative and did not address an earlier manifestation 
of an acquired psychiatric disorder or a relationship of the 
current disorder to service.  The Veteran's appeal to the 
Court of Appeals for Veteran's Claims (Court) was dismissed 
in February 1994 as untimely.  

From 1993 to 2006, the RO received additional lay and medical 
evidence relevant to the Veteran's on-going psychiatric 
treatment.  The Veteran submitted duplicate copies of service 
treatment records and contended that his psychiatric disorder 
first manifested in service.  However, in October 1994 
reports to examiners and in a January 1996 authorization for 
release of information, the Veteran continued to note that 
his earliest post-service medical treatment was in 1985.  The 
Veteran failed to report for several scheduled hearings with 
the RO.  The RO denied petitions to reopen the claim in 
January 1995, May 1995, October 1996, and June 1999.  On 
appeal, the Board denied a petition to reopen the claim in 
November 2005 because no new and material evidence had been 
received relevant to the onset of the disorder in service or 
within the presumptive period, and no new and material 
evidence had been received relevant to a relationship between 
the currently diagnosed disorder and any aspect of service.  

The RO received the Veteran's December 2005 petition to 
reopen the final disallowed claim in February 2006.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
determining whether the new diagnosis is a progression of the 
prior diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for paranoid schizophrenia is supported in the 
record with private and VA treatment records noting the 
veteran's long history of treatment for that psychiatric 
disorder.  The Veteran continues to contend that paranoid 
schizophrenia first manifested in service as shown in his 
service treatment records.  Since the current diagnoses and 
claim are based on the same factual basis as they were at the 
time the case was last decided on the merits, new and 
material evidence is necessary to reopen the claim.  Id.  

Since the last final decision in November 2005, the RO 
received the following evidence: a February 2006 letter from 
clinicians at a private psychiatric clinic relevant to the 
Veteran's diagnosis and on-going treatment for paranoid 
schizophrenia; and a July 2006 letter from a VA mental health 
counselor relevant to current symptoms and treatment.  The 
Veteran also submitted a statement attached to his October 
2007 substantive appeal.  He provided testimony at a hearing 
at the RO in September 2007 and before the Board by 
videoconference in March 2010.  

The Board concludes that the clinician's letters are new 
because they have not been previously considered by 
adjudicators.  The letters, though new, are not material 
because they do not address the onset and etiology of the 
Veteran's psychiatric disorder.  

In hearing testimony and in the October 2007 written 
statement, the Veteran provided his own lay evidence.  The 
Veteran stated he sought treatment for auditory and visual 
hallucinations, headaches, and symptoms of a brain tumor in 
January 1982 and on February 23, 1982.  He stated that he was 
referred for a psychiatric examination but refused to appear 
because he did not want anyone to diagnose a psychiatric 
disorder.  The Veteran stated that he was sent back to the 
United States from overseas and received a medical discharge.  
He stated that he was treated by a physician that he 
identified by name for mental health symptoms starting in 
1984 or 1985.  The Veteran stated that he was a paranoid 
schizophrenic in service but was just not treated for it.  

The Board concludes that the Veteran is competent to report 
his observable symptoms in service, the occurrences of 
examination and treatment, and the characterization of his 
discharge.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition; (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing the symptoms at the time 
support at later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  
In this case, the Veteran is competent to describe symptoms 
that he experienced in service that support the diagnosis of 
a mental disorder at a later time.  Lay evidence is presumed 
credible for the purposes of new and material evidence 
analysis.  

On review of the file, it is clear that the Veteran's 
contentions that his symptoms of an acquired psychiatric 
disorder were first manifested in service (as shown in his 
service treatment records), are cumulative of lay and medical 
evidence of record and previously considered by the RO in 
1987 and 1990, and they therefore are not new.  In those 
decisions, the RO already noted the Veteran's contentions and 
considered the service treatment records and the comments of 
private and VA examiners in treatment encounters and an 
examination in 1985 and 1987.  The RO concluded that an 
acquired psychiatric disorder did not manifest in service or 
during the presumptive period after service.  

Furthermore, in addition to the fact that the Veteran's 
contentions are redundant of statements and assertions that 
were on file and considered prior to the last final decision, 
there is reason to believe that the Veteran's statements 
regarding inservice treatment are not completely accurate, 
and are therefore not entirely credible.  Service treatment 
records showed that the Veteran sought treatment only for 
headaches and twitching and expressed concern regarding a 
possible brain tumor.  The records of treatment are silent 
for any psychiatric symptoms such as aural or visual 
hallucinations.  Contrary to the Veteran's statement that he 
sought treatment during service for psychiatric symptoms such 
as hallucinations, the reports of two mental health 
examinations and a discharge physical examination did not 
show psychiatric symptoms or diagnose the Veteran with any 
form of mental health disease.  

Additionally, personnel records do not show that the Veteran 
received a medical discharge, as he and his representative 
reported.  Rather, the service treatment records refer to his 
discharge as administrative for unsuitability.  Clinicians 
after service also noted the Veteran's report that he was 
discharged for fighting.  

While the Veteran has asserted that he sought treatment for 
psychiatric problems during service, this assertion is not 
supported by the record.  To the contrary, the Veteran 
himself has noted on several occasions that he first sought 
mental health treatment in 1985.  Records from the private 
psychiatrist that he identified by name are in the claims 
file and are dated in July 1985.  None of his private or VA 
clinicians noted that his disorder began in service or that 
it was related to service.  

The Board can only conclude that new and material evidence 
has not been received to reopen the claim.  Since the last 
final denial, there is no new medical evidence linking the 
currently diagnosed disorder to service, or showing treatment 
for a chronic psychiatric disorder in service or within the 
first post service year.  Also, the written statements and 
testimony from the Veteran received since the last final 
disallowance of the claim are cumulative of statements and 
assertions already of record, or are not credible because 
they are contradicted by the service records, post-service 
clinical records, and the Veteran's own previous statements 
to clinicians.  As the lay evidence is not credible, the 
Board finds that it is not material to the reason for the 
previous denial.  In short, evidence received since the last 
final disallowance of the claim is not material to the reason 
for the previous denial and does not raise a reasonable 
possibility of substantiating the claim.  



ORDER

As new and material evidence has not been received, the 
petition to reopen a final disallowed claim for service 
connection for an acquired psychiatric disorder is denied. 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


